Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Stoppelmann (US 2015/0175803) {IDS 6/24/19; counterpart to KR 10-2015-0073093} discloses thermoplastic moulding compositions [abstract] consisting of (A) 25-84 wt% of a mixture of (A1) 60-100 wt% of a mixture of (A1_1) 50-95 wt% of an aliphatic polyamide, (A1_2) 50-50 wt% of an aromatic polyamide; (A2) 0-40 wt% of a mixture of (A2_1) 0-40 wt% of a thermoplastic other than (A1), (A2_2) 0-40 wt% of an impact modifier; (B) 15-60 wt% fibrous adjuvants; (C) 0.1-10 wt% of an LDS (laser direct structuring) additive; (D) 0.5-10 wt% white pigment; (E) 0-20 wt% particulate filler [0062-0077].  While Stoppelmann (US ‘803) discloses polyester as (A2_1) [0033], and a graft rubber with a crosslinked elastomeric core and a polystyrene shell as impact modifier (A2_2) [0039], Stoppelmann (US ‘803) does not disclose the claimed composition comprising 100 parts by weight of a base resin comprising about 25 wt% to about 55 wt% of a polyamide resin, about 5 wt% to about 25 wt% of a polyester resin, about 5 wt% to about 20 wt% of a rubber-modified aromatic vinyl graft copolymer, about 25 wt% to about 50 wt% of an inorganic filler; and about 0.1 parts by weight to about 20 parts by weight of an additive for laser direct structuring with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767